DETAILED ACTION
This office action is a response to the amendment and arguments filed on April 22, 2021.
Claims 1-32 are pending.
Claims 1-30 are rejected.
Claims 31 and 32 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 16, 17, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou U.S. Patent Application Publication 2019/0313342, hereinafter Papasakellariou, in view of Matsumura et al. U.S. Patent Application Publication 2021/0037519, hereinafter Matsumura.

Regarding Claim 1, Papasakellariou discloses a method of wireless communication performed by a user equipment (UE) (Abstract; Figure 1-3 and 14), comprising: 
receiving, in connection with an ultra-reliable low latency communication service, a configuration message to configure repetition of a physical uplink control channel for the ultra-reliable low latency communication service (Paragraph [0010 and 0177] 5G ultra-reliable low latency communication services; Paragraph [0197] A UE is provided by higher layers a number of repetitions N.sub.PUCCH.sup.repeat for a PUCCH transmission 1410. The UE can also be 
and transmitting, 
	Papasakellariou readily discloses the limitations of Claim 1 receiving a configuration message to configure repetition of a physical uplink control channel for the ultra-reliable low latency communication service and transmitting a plurality of repetitions based on receiving he configuration message but fails to explicitly disclose transmitting, in a single slot, a plurality of repetitions of the physical uplink control channel based at least in part on receiving the configuration message.
	However, Matsumura more specifically teaches transmitting, in a single slot, a plurality of repetitions of the physical uplink control channel based at least in part on receiving the configuration message (Paragraph [0062-0063] the number of slots for transmitting the PUCCH (the number of PUCCH slots, the number of PUCCH repetitions, etc.), or N.sub.PUCCH.sup.repeat, may be configured in the UE by means of a higher layer parameter; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Papasakellariou with the teachings of Matsumura. Matsumura provides a solution in which an uplink control channel can be transmitted properly in future radio communication systems (Matsumura Abstract; Paragraph [0001-0011]).

Regarding Claim 2, Papasakellariou in view of Matsumura disclose the method of Claim 1. Papasakellariou in view of Matsumura further disclose wherein the UE is configured another repetition of the physical uplink control channel partially during the single slot and partially during another slot (Papasakellariou  Paragraph [0107] The gNB can configure the UE with a number of repetitions for a PUCCH transmission over a respective number of slots in order to increase a time for a PUCCH reception and increase a total PUCCH reception energy; Matsumura Paragraph [0062-0063] the number of slots for transmitting the PUCCH (the number of PUCCH slots, the number of PUCCH repetitions, etc.), or N.sub.PUCCH.sup.repeat, may be configured in the UE by means of a higher layer parameter (for example, PUCCH-F1-number-of-slots for PF 1, PUCCH-F3-number-of-slots for PF 3, or PUCCH-F4-number-of-slots for PF 4). If N.sub.PUCCH.sup.repeat is greater than one, the UE transmits the PUCCH over multiple slots (N.sub.PUCCH.sup.repeat at slots. The UE repeats the UCI in the PUCCH transmission of 

Regarding Claim 16, Papasakellariou discloses a method of wireless communication performed by a base station (BS) (Abstract; Figure 1-3 and 14), comprising: 
transmitting, in connection with an ultra-reliable low latency communication service, a configuration message to configure repetition of a physical uplink control channel for the ultra-reliable low latency communication service (Paragraph [0010 and 0177] 5G ultra-reliable low latency communication services; Paragraph [0197] A UE is provided by higher layers a number of repetitions N.sub.PUCCH.sup.repeat for a PUCCH transmission 1410. The UE can also be provided by higher layers a reference UCI payload for the N.sub.PUCCH.sup.repeat repetitions or the reference UCI payload can be predetermined such as 1 bit); 
and receiving a plurality of repetitions of the physical uplink control channel transmitted 
in a single slot based at least in part on transmitting the configuration message.
However, Matsumura more specifically teaches receiving a plurality of repetitions of the physical uplink control channel transmitted in a single slot based at least in part on transmitting the configuration message (Paragraph [0062-0063] the number of slots for transmitting the PUCCH (the number of PUCCH slots, the number of PUCCH repetitions, etc.), or N.sub.PUCCH.sup.repeat, may be configured in the UE by means of a higher layer parameter; Paragraph [0080-0087] The UE may perform repetitions of transmitting the PUCCH in one slot where SFs with intra-slot hopping are applied, over N.sub.PUCCH.sup.repeat slots; Various examples including where repetitions take place in one slot based on received configuration information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Papasakellariou with the teachings of Matsumura. Matsumura provides a solution in which an uplink control channel can be transmitted properly in future radio communication systems (Matsumura Abstract; Paragraph [0001-0011]).

Regarding Claim 17, Papasakellariou in view of Matsumura disclose the method of Claim 16. Papasakellariou in view of Matsumura further disclose wherein the BS is configured 

Regarding Claim 29, see the rejection of Claim 1. Claim 1 is a method claim corresponding to the user equipment of Claim 29 with the same features. Therefore the same rejection applies as the rejection of Claim 1.

Regarding Claim 30, see the rejection of Claim 16. Claim 16 is a method claim corresponding to the user equipment of Claim 29 with the same features. Therefore the same rejection applies as the rejection of Claim 16.

Claims 3, 4, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Matsumura as applied to claim 1 and 16 above, and further in view of Jeon et al. U.S. Patent Application Publication 2019/0097762, hereinafter Jeon.

Regarding Claim 3 and 18, Papasakellariou in view of Matsumura disclose the method of Claim 1 and 16. Papasakellariou in view of Matsumura briefly disclose frequency hopping but fail to explicitly disclose wherein the UE is configured to frequency hop to transmit a first repetition, of the plurality of repetitions, using a first frequency and a second repetition, of the plurality of repetitions, using a second frequency.
However, Jeon more specifically teaches wherein the UE is configured to frequency hop to transmit a first repetition, of the plurality of repetitions, using a first frequency and a second repetition, of the plurality of repetitions, using a second frequency (Paragraph [0222-0224] Frequency hopping may be used between an initial transmission and a repetition and/or retransmission, and/or between repetitions; A repetition in the one or more repetitions may be in a different resource than the initial transmission. The radio resources used for initial transmission and repetition may or may not be contiguous in time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Papasakellariou in view of Matsumura with the teachings of Jeon. Jeon provides techniques which enable reducing a hybrid automatic repeat request feedback in error correction transmissions over a wireless communications channel, thus reducing channel capacity utilized for the error correction transmissions and enhancing resource utilization (Jeon Abstract; Paragraph [0002-0004]).

Regarding Claim 4 and 19, Papasakellariou in view of Matsumura disclose the method of Claim 1 and 16. Papasakellariou in view of Matsumura briefly disclose frequency hopping but fail to explicitly disclose wherein the UE is configured to perform a plurality of frequency hops to transmit the plurality of repetitions.
However, Jeon teaches wherein the UE is configured to perform a plurality of frequency hops to transmit the plurality of repetitions (Paragraph [0222-0224] Frequency hopping may be used between an initial transmission and a repetition and/or retransmission, and/or between repetitions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Papasakellariou in view of Matsumura with the teachings of Jeon. Jeon provides techniques which enable reducing a hybrid automatic repeat request feedback in error correction transmissions over a wireless communications channel, thus reducing channel capacity utilized for the error correction transmissions and enhancing resource utilization (Jeon Abstract; Paragraph [0002-0004]).

Regarding Claim 15, Papasakellariou in view of Matsumura disclose the method of Claim 1. Papasakellariou in view of Matsumura fail to explicitly disclose wherein the plurality of repetitions of the physical uplink control channel in the single slot are jointly encoded using a common code rate and a common redundancy version identifier.
However, Jeon teaches wherein the plurality of repetitions of the physical uplink control channel in the single slot are jointly encoded using a common code rate and a common redundancy version identifier (Paragraph [0222] For an uplink transmission with or without 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Papasakellariou in view of Matsumura with the teachings of Jeon. Jeon provides techniques which enable reducing a hybrid automatic repeat request feedback in error correction transmissions over a wireless communications channel, thus reducing channel capacity utilized for the error correction transmissions and enhancing resource utilization (Jeon Abstract; Paragraph [0002-0004]).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Matsumura as applied to claim 1 and 16 above, and further in view of Chien et al. U.S. Patent Application Publication 2018/0278371, hereinafter Chien.

Regarding Claim 5 and 20, Papasakellariou in view of Matsumura disclose the method of Claim 1 and 16. Papasakellariou in view of Matsumura fail to explicitly disclose wherein a first repetition, of the plurality of repetitions, is associated with a first quantity of symbols or resource blocks and a second repetition, of the plurality of repetitions, is associated with a second quantity of symbols or resource blocks that is different from the first quantity of symbols or resource blocks.
However, Chien teaches wherein a first repetition, of the plurality of repetitions, is associated with a first quantity of symbols or resource blocks and a second repetition, of the plurality of repetitions, is associated with a second quantity of symbols or resource blocks that is different from the first quantity of symbols or resource blocks (Paragraph [0029-0035] The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Papasakellariou in view of Matsumura with the teachings of Chien. Chien provides techniques where the uplink data repetition transmission configuration scheme can improve the resource utilization efficiency, the using flexibility of the spectrum resources, the flexibility of the reception delay, the applications and the autonomy of the user equipment while reducing the influence of the channel. The user equipment can use the modulation and coding mode of a lower level for data transmission to increase the probability of successfully decoding the uplink signal by the base station when the available resource block size becomes greater (Chien Abstract; Paragraph [0002-0008]).

Claims 6, 7, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Matsumura as applied to claim 1 and 16 above, and further in view of Yin et al. U.S. Patent Application Publication 2019/0052421, hereinafter Yin.

Regarding Claim 6 and 21, Papasakellariou in view of Matsumura disclose the method of Claim 1 and 16. Papasakellariou in view of Matsumura fail to explicitly disclose wherein a first repetition, of the plurality of repetitions, is associated with a first physical uplink control channel format and a second repetition, of the plurality of repetitions, is associated with a second physical uplink control channel format.
However, Yin teaches wherein a first repetition, of the plurality of repetitions, is associated with a first physical uplink control channel format and a second repetition, of the plurality of repetitions, is associated with a second physical uplink control channel format (Paragraph [0060-0062, 0090-0098, 0206 and 0211] Short and Long PUCCH formats spanning over multiple slots where the PUCCH format may be configured by a base station where dynamic signaling is used to determine the PUCCH formats and resources both for the long and short PUCCH formats).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Papasakellariou in view of Matsumura with the teachings of Yin. Yin provides a solution where a UE reduces resources in control resource sets for data to support frequency domain, thus increasing communication capacity, speed, flexibility and/or efficiency and avoiding interference from UCI from other PUCCH transmissions (Yin Abstract; Paragraph [0002-0005]).

Regarding Claim 7 and 22, Papasakellariou in view of Matsumura and Yin disclose the method of Claim 6 and 21. Papasakellariou in view of Matsumura and Yin further disclose wherein the first physical uplink control channel format is a short physical uplink control channel and the second physical uplink control channel format is a long physical uplink control channel format (Yin Paragraph [0060-0062, 0090-0098, 0206 and 0211] Short and Long PUCCH formats spanning over multiple slots where the PUCCH format may be configured by a base station where dynamic signaling is used to determine the PUCCH formats and resources both for the long and short PUCCH formats).

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Matsumura and Yin as applied to claim 6 and 21 above, and further in view of Kundu et al. U.S. Patent Application Publication 2019/0261391, hereinafter Kundu.

Regarding Claim 8 and 23, Papasakellariou in view of Matsumura and Yin disclose the method of Claim 6 and 21. Papasakellariou in view of Matsumura and Yin disclose PUCCH formats of different types but fail to explicitly disclose wherein the first physical uplink control channel format is a physical uplink control channel format type 0 and the second physical uplink control channel format is a physical uplink control channel format type 1.
However, Kundu more specifically teaches wherein the first physical uplink control channel format is a physical uplink control channel format type 0 and the second physical uplink control channel format is a physical uplink control channel format type 1 (Paragraph [0027] In NR, short PUCCH (PUCCH formats 0 and 2) can span 1 or 2 OFDM symbols and long PUCCH (PUCCH formats 1, 3 and 4) can span from 4 to 14 OFDM symbols within a slot).
.

Claims 9, 10, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Matsumura as applied to claim 1 above, and further in view of Ma et al. U.S. Patent Application Publication 2018/0139774, hereinafter Ma.

Regarding Claim 9 and 24, Papasakellariou in view of Matsumura disclose the method of Claim 1 and 16. Papasakellariou in view of Matsumura fail to explicitly disclose wherein a first payload of a first repetition, of the plurality of repetitions, is encoded using a first code rate or a first redundancy version identifier and a second payload of a second repetition, of the plurality of repetitions, is associated with a second code rate that is different than the first code rate or a second redundancy version identifier that is different from the first redundancy version identifier.
However, Ma teaches wherein a first payload of a first repetition, of the plurality of repetitions, is encoded using a first code rate or a first redundancy version identifier and a second payload of a second repetition, of the plurality of repetitions, is associated with a second code rate that is different than the first code rate or a second redundancy version identifier that is different from the first redundancy version identifier (Paragraph [0121] Uplink transmission supporting repetitions in addition to an initial transmission with the same or different redundancy 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Papasakellariou in view of Matsumura with the teachings of Ma. Ma provides techniques which enable significantly reducing continuous collisions of user multiple access (MA) signatures. The method enables utilizing a UE to avoid delay due to round trip time of sending a scheduling request and waiting for a scheduling grant before transmission. The method enables supporting ultra-reliable low latency communications (URLLC) service, and determining number of repetitions according to delay budget, numerology and slot duration to operate efficiently with the GF transmission (Ma Abstract; Paragraph [0002-0009]).

Regarding Claim 10 and 25, Papasakellariou in view of Matsumura and Ma disclose the method of Claim 9 and 24. Papasakellariou in view of Matsumura and Ma further disclose wherein the first payload and the second payload are a same payload (Ma Paragraph [0121, 0210-0214 and 0259] same payload and transport block is transmitted and repeated).

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Matsumura as applied to claim 1 and 16 above, and further in view of Wu et al. U.S. Patent Application Publication 2018/0026663, hereinafter Wu.

Regarding Claim 11 and 26, Papasakellariou in view of Matsumura disclose the method of Claim 1 and 16. Papasakellariou in view of Matsumura fail to disclose wherein two or more 
However, Wu teaches wherein two or more payloads associated with two or more repetitions, of the plurality of repetitions, are encoded using a common mother polar code or a common rate matching procedure (Figure 1, 2 and 6; Paragraph [0066-0069] rate matching process utilizing mother polar code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Papasakellariou in view of Matsumura with the teachings of Wu. Wu provides a solution where a rate matching controller can make decisions on which rate matching scheme to be performed, and determine positions of two be punctured, shortened, or repeated code bits. The unified matching scheme provides a structure for integration of the three matching schemes such that polar code rate matching can be implemented effectively and efficiently. The apparatus employs the polar code rate matching techniques to construct polar code and match a number of information bits to a number of bits transmitted in an allocation of transmission resources (Wu Abstract; Paragraph [0003-0005 and 0077]).

Claims 12-14, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Matsumura as applied to claim 1 and 16 above, and further in view of Inoue et al. U.S. Patent Application Publication 2008/0318608, hereinafter Inoue.

Regarding Claim 12 and 27, Papasakellariou in view of Matsumura disclose the method of Claim 1 and 16. Papasakellariou in view of Matsumura briefly disclose demodulation 
However, Inoue teaches wherein the UE is configured to use a plurality of demodulation reference signal sequences for the plurality of repetitions (Figure 10A and 14A; Paragraph [0051, 0058-0059 and 0096-0110] Repetition assignment using demodulation reference signal sequences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Papasakellariou in view of Matsumura with the teachings of Inoue. Inoue provides solutions for reducing the influence of inter-cell interference. The method increases the number of users per sector that can be multiplexed by code division multiplexing. The method efficiently utilizes the resources (Inoue Abstract; Paragraph [0035 and 0036]).

Regarding Claim 13 and 28, Papasakellariou in view of Matsumura disclose the method of Claim 1 and 16. Papasakellariou in view of Matsumura briefly disclose demodulation reference signals but fail to wherein the UE is configured to use a plurality of demodulation reference signal positions for the plurality of repetitions.
However, Inoue teaches wherein the UE is configured to use a plurality of demodulation reference signal positions for the plurality of repetitions (Figure 10A and 14A; Paragraph [0051, 0058-0059 and 0096-0110] Repetition assignment using demodulation reference signal sequences and different locations within a cell and sector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Papasakellariou in view of Matsumura 

Regarding Claim 14, Papasakellariou in view of Matsumura disclose the method of Claim 1. Papasakellariou in view of Matsumura briefly disclose demodulation reference signals but fail to wherein the UE is configured to use, for the plurality of repetitions, a plurality of at least one of: demodulation reference signal patterns, demodulation reference signal configurations, or demodulation reference signal densities.  
However, Inoue teaches wherein the UE is configured to use, for the plurality of repetitions, a plurality of at least one of: demodulation reference signal patterns, demodulation reference signal configurations, or demodulation reference signal densities (Figure 10A and 14A; Paragraph [0051, 0058-0059 and 0096-0110] Repetition assignment using demodulation reference signal sequences utilizing different configurations and patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Papasakellariou in view of Matsumura with the teachings of Inoue. Inoue provides solutions for reducing the influence of inter-cell interference. The method increases the number of users per sector that can be multiplexed by code division multiplexing. The method efficiently utilizes the resources (Inoue Abstract; Paragraph [0035 and 0036]).  

Allowable Subject Matter
Claims 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 31, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim, “wherein a first repetition, of the plurality of repetitions, in the single slot is associated with a first physical uplink control channel format and a second repetition, of the plurality of repetitions, in the single slot is associated with a second physical uplink control channel format.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 32, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim, “ transmitting, in at least one slot other than the single slot, at least one other repetition of the physical uplink control channel based at least in part on receiving the configuration message, wherein a first repetition, of the plurality of repetitions, in the single slot is associated with a first physical uplink control channel format and the at least one other repetition is associated with a second physical uplink control channel format.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414